Title: From Thomas Jefferson to Robert Smith, 11 June 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington June 11. 05.
                  
                  You will receive from Capt Tingey information of the capture of our late store ship by a Spanish privateer, which seems too probable to be neglected. I presume it will be necessary for you immediately to order a duplicate supply for the Mediterranean. but will it not be worth while to send a swift sailing pilot-boat with an officer on board in pursuit of the captor & captured vessel? I presume she will be carried into St. Augustine or some port of Cuba. an impudent capture by two Providence privateers which had taken the mouth of the Missipi for their cruising grounds, adds proofs to the necessity of our protecting our coasts from these pirates, & consequently of getting our 2. brigs to sea with all the dispatch possible. the taking of uncommissioned vessels wherever found, and the bringing in for the purpose of harassing, under the delay & expences of adjudication all privateers found cruising on our coast, will greatly relieve our commerce without at all endangering our peace. Accept affectionate & respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               